DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7, 14, and 16-17 have been canceled. Claims 1-6, 8-13, 15, and 18-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 6/1/2022, with respect to claims 1-6, 8-13, 15, and 18-20 have been fully considered and are persuasive.  The rejection of 3/1/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-13, 15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ziarno (IDS: EP 3,217,364 A2) hereinafter Ziarno discloses a communication adapter of a gas turbine engine and Shams (US 2017/0334576 A1) hereinafter Shams discloses antennas that are positioned in four quadrants of the housing. However, Ziarno or Shams either alone or in combination fail to anticipate or render obvious, “a communication interface configured to communicate wirelessly through the antennas to an offboard system external to the aircraft; one or more connector ports configured to provide at least two independent power supply connections to externally and separately control power supplied to processing circuitry and the communication interface; a memory system; and the processing circuitry configured to: establish communication with an engine control mounted on the gas turbine engine; establish wireless communication between the communication adapter and the offboard system external to the aircraft through at least one of the antennas integrated in the housing of the communication adapter; and authenticate communication requests at the communication adapter for data sent between the offboard system and the engine control,” as disclosed in claim 1 or similarly in claims 8 or 15. Claims 2-6, 9-13, and 18-20 are allowed based on their dependence on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747